Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 1 of 43




                        EXHIBIT A
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 2 of 43




                                                                    Ex. A-51
        Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 3 of 43




PO Box 767 Westhampton Beach NY 11978

November 14, 2020


The Honorable Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, CT 06103

Re: Character Reference for Michael Gramins

Dear Judge Chatigny:

My name is Jay Evans. I own a landscaping business on the East End of Long Island that I’ve operated
for the past 35 years. I’m a resident of Remsenburg, New York. I’ve known John Gramins for the past 12
years and Mike Gramins for the past 10 years – both brothers are clients and friends of mine.

Your Honor, I’m sure that you will hear from a range of people that know Mike Gramins well, but I want to
share my perspective with you. When I first met Mike, he was an eager, young Wall Street trader who
couldn’t be more excited to be building his first home out in Long Island. Since I’ve met him, I’ve gotten to
know him and his wife Natalie well, and I’ve witnessed his transformation into a caring father of two
children.

Through my business, I’ve had the opportunity to interact with many clients and contractors. Those
interactions reveal people’s true character, including how they treat others. All of my interactions with
Mike, as well as the interactions that he’s had with other providers that I’ve referred him to, have been
extremely straightforward and fair when it comes to negotiations. He has always paid his bills on time,
something that is very important to a small business owner like myself. Mike has a great reputation as
someone to do work for, and he cares about the people who work for him. Some people just simply want
their lawn cut – not Mike. Whenever he’s home while my crew is doing work, he always comes outside to
say hello. He always takes an interest in how I’m doing, and he looks out for others, such as bringing out
waters when it’s 90 degrees outside.

I personally worked with Mike on a project to prepare for the installation of a swing set for his children. Of
all the projects at his house, this was the one that Mike was most excited about. He told me how eager he
was to be able to play with his kids outside, and I can tell you that in the years since, it is a special sight to
behold when the Gramins kids are playing with their dad in the yard. My customers are a range of high-
powered folks, but it is clear that Mike is always focused on his kids.

Mike is also someone who cares about his friends. Several years ago, when I shared with Mike that I was
going through a divorce, he immediately showed his true colors. Not only did he introduce me to a lawyer
friend of his for legal advice, but he picked out furniture that he no longer needed and gave it to me to




                                                                                                               Ex. A-52
        Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 4 of 43



help furnish my new apartment. He always asked how I was doing and offered to help any other way he
could. This is the Mike Gramins who I know, and why I consider him to be much more than a client: he’s a
friend.

While Mike’s shared with me the ups and downs of his case, I can’t claim to be familiar with too many of
the details. That said, I have no reservations about expressing my support for his character. I can also tell
you that throughout this multi-year ordeal, he’s always been a positive guy to be around and someone
who is a welcome part of our community. I’m truly sad to see him move to North Carolina as I know how
much he loves Quogue, but I understand why he needed to make that move for his family.

The punishment that Mike has been through over the past several years has been substantial, and I hope
that your Honor takes that into consideration as you decide what’s appropriate for this good man.

Sincerely,

Jay Evans

Jay Evans




                                                                                                          Ex. A-52
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 5 of 43




Jeremy I. Bohrer
BOHRERPLLC
One Penn Plaza, Suite 2520
New York, New York 10119
O: (212) 303-3536 | C: (646) 765-8088
jb@bohrerpllc.com | www.bohrerpllc.com
November 30, 2020


Dear Judge Chatigny:



My wife Shoshana and I have proudly called Mike and Natalie Gramins close friends for over 10
years. Mike and I initially met through our wives who have been friends for even longer.

But, my relationship with Mike goes far beyond just our friendship; like Mike, himself, it is
multifaceted.

I was Mike’s first criminal defense lawyer – although neither of us suspected he would be a
criminal defendant at the time. Ultimately, I introduced Mike to Marc Mukasey, Bob Frenchman
and Kate Olivieri and assisted with the transition into their most capable hands.

In 2017, I launched my own boutique law Firm and Mike was right by my side every step of the
way as Bohrer PLLC’s Chief Operating Officer. The most common question I have been asked
about Mike since we launched the Firm together is, “how could you hire him?” The answer, is
simple: how could I not and, more importantly, why wouldn’t I?

First, without commenting on Mike’s case, I have had a front row seat in a high profile Federal
matter as the former Chief Operating Officer and General Counsel of Level Global Investors,
better known as the Newman case. That experience taught me to respect the process, however
long it takes. I saw in Mike an incredibly gifted, conscientious, adaptable and committed
professional who could help me build a business, from the ground up, so I took a shot. I was not
disappointed.

We often joke that starting a business does not come with an instructional manual, but if it did; at
this point, Mike could author it. Mike’s skills and contributions to the Firm are far reaching. He
has established and handeled virtually every aspect of our middle and back office functions as
the Firm has evolved and grown.

Moreover, the feedback we have repeatedly received from our colleagues and clients, who have
interacted with Mike, who want to interact with Mike, clearly demonstrates that Mike is, and will
continue to be, the epitome of a highly productive member of society. His transformation into
his new roles and ability to solve problems, innovate and just plain …get things done... is
remarkable.

                                                                                                 Ex. A-53
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 6 of 43

Hon. Robert N. Chatigny
November 30, 2020
Page 2


I have been in the unique position to see what Mike can do and to experience his work ethic as
an employer these past several years, while his case was ongoing. I have no doubt that Mike’s
best days are ahead of him. Whatever he chooses to do, he will be successful and make those
around him better. It is from this vantage point that I urge your Honor, respectfully, to show
mercy and leniency towards Mike, Natalie, and                   .

As a friend, Mike’s first lawyer and his business associate/employer, I can assure your Honor
that Mike has already suffered and paid a dear price for his actions. I watched the years go by
plagued by uncertainty. I watched Mike and Natalie lose their wealth, including all of his
deferred compensation, as well as the home they literally built – a gathering place for family and
friends -- that was their pride and joy. To be sure, Mike and Natalie have suffered. But, as is
their nature, they are not bitter or resentful. On the contrary, they are amongst the most
optimistic, decent, humble, committed and resilient people I have ever met. Their faith in G-d
and each other is unending. Mike is a phenomenal dad and husband. He is an incredible friend.
And, a gifted worker.

It is for all these reasons, that I urge the Court to sentence Mike to …time served. Your Honor,
if you do so, I am confident, like me, he won’t let you down.




Respectfully,


Jeremy I. Bohrer




                                                                                                Ex. A-53
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 7 of 43




                                                                    Ex. A-54
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 8 of 43



Katharine H. Baisley

Winnetka, IL

November 16th, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

I am writing to you today, on behalf of an old friend of mine, Michael Gramins. I hope to provide some
context into what type of person I consider Mike to be.

My name is Katie Baisley and I have known Mike since our high school days at Loyola Academy. Mike
and I initially got to know one another through our active participation in our high school’s Student
Council program. Mike is a year older than me, so otherwise our paths would not have crossed as easily in
class. Mike was on the executive team his Senior year and my Junior year (1999-2000) and our volunteer
committee groups overlapped in planning the Homecoming activities: our friendship easily formed. Later
in the year, when I was having much trouble with a challenging Physics class, Mike took time out of his
busy schedule to tutor me and help provide guidance on making my Physics bridge. This is the type of
selfless person Mike is.

Further, Mike went onto Georgetown University. As mentioned I was a year younger, when I went to tour
the school my Senior year (2000-2001), Mike took time out of his schedule to meet me and my parents,
and tour us all around campus. He allowed me to shadow one of his classes and introduced me to the
many friends he had made. I went to Georgetown the following year (2001) and things were no different,
Mike immediately took me under his wing, introduced me to friends, made sure to answer questions I had
about classes, and checked in to make sure I was not homesick. Again, this is the type of caring person
Mike is.

During my Senior year (2004-2005), Mike had already graduated with honors and had begun a great job
at Lehman Brothers in New York City. Mike made the time to come back to Georgetown multiple times
that year to provide guidance to rising Juniors & Seniors about life in the banking world, his experience,
and how he could help them during their job interview process. As a friend of Mike’s, it served as a bonus
for me just to get to see him and catch up on life after college. This, again, illustrates the type of
considerate man Mike really is.

As life goes on, we tend to drift away from the old friends in our lives - high school and college
relationships are harder to keep up with from a distance. Mike was in New York City and I was back in




                                                                                                         Ex. A-55
        Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 9 of 43



Chicago. But, Mike made sure that never happened - every trip back home to see his family, he made an
active plan to get friends together. As soon as Natalie and Mike met, I got the chance to know her on
some of these trips back home. It was wonderful to continue to be part of his life, and also get to know his
future bride. Quickly, Natalie too, fell into the category of dear friends. The active effort to keep friends
together is a perfect example of the type of thoughtful person Mike is.

In 2014, I tragically lost my husband while seven months pregnant with my second child. During this
very difficult time in my life, I leaned hard on my friends. Unsurprisingly, Mike and Natalie were there
for me. And, one example to share during a time of great outpouring of love and support from family and
friends, I will still never forget a little note showing up in my mailbox, this was completely out of the
blue, probably six or seven months after my husband had passed away - a gift certificate for a massage
and some pampering for myself at a local spa in my town - with a simple note - “know that we are
thinking of you, love Mike & Natalie.” Again, I feel like my message is consistent, this is the type of
compassionate family man Mike is.

Selfless, caring, considerate, thoughtful, compassionate. Those are the words that come to mind when I
think of Mike. I hope you will take a moment to consider a couple of these brief stories from a lifetime
worth of friendship with Mike.

Sincerely,


Katharine H Baisleyu
Katharine H. Baisley




                                                                                                           Ex. A-55
                Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 10 of 43
Hon. Robert N. Chatigny                                                                         November 30, 2020
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

        I am writing to tell you about my experiences with Michael Gramins, and why they have always led me to
believe he is an honorable man of integrity, compassion, and virtue.

        Mike and I were both Georgetown grads that became mortgage bond traders on Wall Street. He was older
and started at Lehman Brothers while I was still in school, but later I was hired at Merrill Lynch by a former
colleague of Mike’s that later told me that I “reminded him of a ‘little Gramins’”. So, in a way, you could say that
Mike Gramins’ dogged work ethic, likeability, and first-class reputation laid a road for my career to begin – and I
had never even met Mike at this point in 2006.

         Mike soon reached out to me after we built some mutual contacts – he took me out for a beer and soon
became a friend and mentor. He was a very well-known and successful trader, and we had a lot of the same clients
– his reputation amongst our peers was impeccable. And while he gained nothing from befriending me, he always
cared about my future and my well-being, and was generously kind. I haven’t had a lot of those types of people in
my life, so when someone like Mike goes out of his way for you – you remember it.

       In today’s world of hyperbole and exaggeration, sometimes the simplest compliment is the most telling.
Mike Gramins and his incredible family, that he has built with his loyal and supportive wife Natalie, are really good
people. Simply put, the world needs more families in it like the Gramins family.

        I have never been more impressed and prouder of Mike than I am today.

        I believe you learn about a person’s true character not when the sun is shining upon them, but rather when
fate and luck has turned against them. And in the face of ultimate adversity, Mike has worked tirelessly to defend his
name and fight what he knows to be right. Even as every similarly charged mortgage trader has been vindicated on
seemingly identical charges, Mike has remained calm and steadfast – mature and upbeat. Only a man that has
endured this sort of personal torture and has been forced to repeatedly contemplate his past actions, can stand
today with his sort of clarity and peace of mind. Punishment, deserved or not, has been delivered.

        But I believe enough is enough.

        I hope you can find it in the best interests of this society that no further good is created by additional
punishment of this man and his family. As an active participant in the bond and securitization market, I have never
heard anyone – ever – that believes any negotiation tactics should land a person in jail. But I do believe that the
deep examinations of this industry and its decade-old widespread practices were needed, and the desired change has
already occurred. I just wish that such a decent man like Mike Gramins wasn’t forced to be one of the sacrificial
lambs to catalyze that change. But now it’s done, so – let’s let it be done.

Mike has the power to dramatically and positively impact this world, I pray that you agree.




Ryan J. Craft
CEO/Founder
Saluda Grade Asset Management
                                                                                                             Ex. A-56
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 11 of 43




                                                                 Ex. A-57
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 12 of 43




                                                                 Ex. A-57
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 13 of 43




                                                                     Ex. A-57
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 14 of 43




                                                                     Ex. A-57
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 15 of 43




Brian P. Lafferty

Glenview, IL


November 15, 2020


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny:

My name is Brian Lafferty and I’m reaching out to you on behalf of my good friend,
Michael Gramins. I’m proud to say that Mike and I have been friends for over 25 years,
and we’ve grown a lifelong relationship over various stops along the way. For the
purposes of this letter, I wanted to highlight a little bit of our friendship path to help
illustrate Mike’s character and I why I have always valued my friendship with him so
much.

Mike and I first met each other and got to be friendly attending our older brothers’ high
school soccer games, and it was very easy to become fast friends with him. We
continued to keep tabs on each other in Northern Chicago suburbs Catholic grade
school/junior high, as we played competitive football and basketball against one
another, knowing that we’d eventually both follow our family footsteps to Loyola
Academy for high school and inevitably become better friends there.

In high school we participated in the same extracurricular activities, spent time socially
with each other away from school, and took the same classes over the years. Student
Council was an organization we were both part of all four years and I can to this day still
remember taking the time with Mike to set up for dances, stay late for meetings, and do
other sorts of things all in the name of leaving our school a better place than we had
found it - no real surprise that Mike went on to stay involved in organizations/causes
that he cared for later in life – it’s at the core of who he is. AP Latin 4 senior year also
comes to mind as Mike and I sat together in one corner of the room and frankly I think
that’s where we got to be even better friends – and I’m often reminded of a great
moment in our relationship in the spring of that year where we spoke on the phone after
we both learned we had been admitted to Georgetown University and were both
planning on attending that following Fall – a terrific moment in our lives!




NTAC:3NSͲ20
                                                                                         Ex. A-58
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 16 of 43




We both had a terrific collegiate experience at in Washington, DC. We were close
friends all four years and we found a great broader social circle to become part of and
we still all carry a very special friendship bond, even 16 years after we graduated
college - while Mike was living and working in New York and I had moved home to
Chicago, IL. I wanted to share with you three events from college that I do think really
captures the spirit and character of who Mike Gramins is, and how he played the part of
role model for all of us, even nearly 20 years ago.

The first thing I want to mention is the fact that he had part time jobs the entire time we
were in college and never once complained about it and always had a positive attitude
toward it. I played men’s golf in college, and my coach’s office was located in the
broader student field house/gymnasium facility – and I remember how often Mike would
be working the desk to check our IDs on the way into the building – and usually had a
book cracked open and was studying while at his job. Next, I remember Mike routinely
shooting me a phone call or a text message around dinner time when we were upper
classmen living off campus, asking if it would be alright if he grabbed a bite to eat from a
local food establishment and ate it at my house, as it was closer to the library, where he
had been, and was usually headed back to after dinner – serving as a strong
demonstration of his commitment to hard work and his studies. Lastly, Mike is too
modest to talk about it, but I always think about the work he put in for his senior year
thesis paper. I can’t remember the specific class, but I remember the topic was about
the Federal Reserve Board and its governance over monetary policy and the capital
markets. It consumed him and most of his time for a stretch our senior year. I
remember a group of friends all traveled up to New York City for a long weekend, and
instead of participating in normal college age kid activities, Mike was off interviewing
not-yet-named Fed Chairman Ben Bernanke for the paper – along with other high profile
financial minds. I remember being so blown away at the stuff that he was doing, the
people he was talking to about his work – and then subsequently how proud I was of
him/for him with the acknowledgements he got back at Georgetown for the work he had
put in, including an invitation to defer leaving DC after graduation for Lehman Brothers
and rather pursuing a Masters or PhD on the topic he was covering. Frankly, these
anecdotes don’t capture the attributes of someone who, once in professional life, would
start taking the easy way out and diminish an integrity level he worked so hard to earn.

We’ve been out of school a long time now, sad to say, but it hasn’t all been bad! I am
forever thankful for the friends I made in college, and Mike has been an invaluable
conduit for me, as one of the few friends that did NOT move to New York City after
college, by always making the effort to keep in touch and check in on my life with a
genuine curiosity and attention level. Also – he always makes a great effort to connect
in person with my family whenever him, Natalie and their children make their way back
to Chicago to visit Mike’s parents and siblings. It has taken me a long time to
appreciate such stuff, and few do the “little things” like this better than Mike. He knows
what it means to be a good friend and lets his actions do the talking.

With regards to the pending legal situation that Mike has been involved in, I don’t want
to say too much, as I know that’s not what these sorts of letters call for, but I do want



NTAC:3NSͲ20
                                                                                         Ex. A-58
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 17 of 43




you to know that I have been overwhelmed at times with the way Mike has handled
himself throughout the process. I know that if I were in a similar situation, I wouldn’t be
able to get out of bed in the morning – meanwhile you have Mike, still tending to his
family, checking in on his friends, and handling everything with such a powerful level of
grace. Nothing I can point to speaks to Mike’s character better than how he has
handled himself in the face of an adversity that none of us have ever seen or had to
handle head-on like Mike has. He has an inner strength that I only can pray I have for
the sake of my friends or family if I were to ever encounter a similar situation.

I hope that these few paragraphs are helpful to you in understanding who Mike Gramins
is and the impact he’s made on my life over the past 25 years. If there is anything that I
can do to further illustrate any of this to you or your associates, please don’t hesitate to
reach out to me directly at any time in the future.

Kind Regards,




Brian P. Lafferty
(M) 312.953.1167
(E) brian.lafferty@gmail.com




NTAC:3NSͲ20
                                                                                         Ex. A-58
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 18 of 43




Hon.RobertN.Chatigny                                                   November22,2020
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103


DearJudgeChatigny,

IhavehadtheprivilegeofcallingMikeGraminsmyfriendfornearlytwentyyears.Webothgraduated
fromGeorgetownUniversityin2004andmovedtoNewYorkCitytobegincareersinfinance
immediatelyafter.WedidbusinesstogetherwhenIworkedataninvestmentfirmfrom2006–2012
andspentagreatdealoftimetogethersocially.WhileworkingtogetherIalwaysfoundMiketobe
exceptionalathisjobandfeltheprovidedexcellentexecution.HeroseintherankswithinLehman
Brothersextremelyquicklyduetohisintellectbutalsobecauseofhishumbleandfriendlydemeanor.
Heissomebodyyouwanttobearoundandyouaregenuinelyhappyforwhentheysucceed.Conversely,
havingtowritethisletteronhisbehalfbreaksmyheartknowingwhatahighqualityindividualhereally
is.

Outsideoftheprofessionalrelationshipwehad,overtheyearsIgottoknowMikeandhiswonderful
wifeNatalieextremelywellandamproudtoconsiderthemdearfriends,andthatisthecapacityin
whichIwritethisletter.Inadditiontobeingclosefriendswhoenjoymealstogetherandspendingtime
doingactivities,wehaverentedhousestogetherduringthesummermultipletimesandalsotraveled
together.Whenyouspendthismuchtimewithpeopleunderoneroofyougettoknowthemonanother
level,andIfeelextremelycomfortabletellingyoutherearefewpeopleinthisworldthatIholdinas
highregardasMikeGramins.Hisintellectandworkethicaresecondtonone,butwhatIhavealways
admiredaboutMikeishowhetreatseveryonehemeetswiththesamedegreeofrespect.Heisa
genuinelygoodpersonandItrusthimimplicitly.

MikeisoneofahandfulofpeopleIcouldcallifIeverneededhelp,andIwouldhavenodoubtsinmy
mindthathewoulddowhateverwasinhiscapacityinordertoassist.Noquestionsaskedandnot
lookingforanythinginreturn.Heistrulyakindandgenerousperson.





                                                                                                            Ex. A-59
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 19 of 43




Overthepast6years,IhavewitnessedfirsthandthepainthisprocesshasinflictedonMike,Natalie,and
theirtwobeautifulchildren, and            .Thetearsthathavebeenshedaremany,andthe
uncertaintyhasbeenunbearable,butMikeandNataliehaveputupastrongfrontandcontinuedto
focusontheirfamily.Icouldnotbemoreimpressedwithhowtheyhavehandledthis.IdonotknowifI
couldhavedonethesameintheirsituation.

JudgeChatigny,IhavenoreservationsinsayingthatgoingforwardtheonlytimeyouwillhearMike
Gramins’namewillbeforpositivecontributionstohiscommunity.Asyouwieldimmensepowerover
thefutureofMikeandhisfamily,Iaskforyoutopleasetakeintoconsiderationthepunishmentthathas
beeninflictedonthemalready.Althoughithasnotbeenjail,Iassureyouthisfamilyhasendureda
tremendousamountofpain.

Sincerely,


William  Drew
WilliamDrew
ChiefFinancialOfficer
RanpakHoldingsCorp(NYSE:PACK)
617Ͳ947Ͳ5576




                                                                                                         Ex. A-59
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 20 of 43




October30,2020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet–Room228
Hartford,CT06103

DearJudgeChatigny

          IamwritingonbehalfofmydearfriendMichaelGraminsasyoucontemplatehissentencing.
Forthepastsixyears,Mikeandhisfamilyhavebeenlivingeverydaywiththeuncertaintyassociated
withacriminaltrial,convictionandpotentialsentencinghangingovertheirheads.Theemotional,
physicalandmentaltollofhavingtolivewiththisforsixyearscannotbeunderestimated.
          Asabitofbackground,MikeandImetonthefirstdayofcollegeandlivedtogetherforfive
years.Mikehascomeonfamilyvacationswithmyparents,wasinmyweddingandwasthereto
consolemewhenmywife                                  .IthinkitisfairtosaytherearefewwhoknowMike
betterthanmeandareinpositioncommentonhispersonalcharacter.Itistruethatheisdrivenand
competitivebutitisalsoclearthathealwaystriestodowhatisrightandplaywithintheunderstood
rulesofthegame.IfyoustepawayfromthiscaseyouwillseethatMikeisamodelcitizenwhohas
neverhadtroublewiththelawandhasalwaysstrivedtodowhatisright.Ultimately,aftersixyears,we
areatapointwhereeveryonewantsandneedstomoveonfromthiscase.
           Onamorepersonalnote,IhavealwaysthoughtofMikeasthegoodangelonmyshoulder.
Mikepushedmeincollegetobebetter,tonotbesatisfiedwiththatB,toputthatextrahourinatthe
libraryinsteadofgoingtothebar.Whenwegraduated,Ididn’tknowwhatIwantedtodo.Atthelast
minuteImadethedecisiontomovetoNYC.Ididn’thaveajobandIdefinitelydidn’thaveaplaceto
live.IthinkitisfairtosayIwasscaredoutofmymind,butMikewasthereforme.Hechangedhis
plansandmaderoomformeinhisapartment(whereIendeduplivingforthenexttwoyears).For
thosetwoyears,moneywastightbutMikewastherebuymegroceriesortakemeouttoeat.Heknew
Iwasstrugglingattimesbutnevermadeitfeellikeahandoutandneverlookedformetopayhimback.
ThisMichael,theonethatpusheshisfriendstobebetterandselflesslygivesistheoneIwantyouto
knowandthinkaboutasyoucontemplatesentencing.
           Finally,IwanttotalkaboutMike’sfamily,specificallyNatalie, and               .Ihaveknown
NataliesincesheandMikemetatLehmanBrothersandIcan’timaginethestrainthishasputontheir
marriage.ItsaysalotaboutMikeandhistruecharacterthatNataliehassteadfastlystoodbyhimforsix
yearsthroughthisturbulentprocess.Sadly, and                    don’tknoworcan’trememberatime
whentheirliveswerenotdominatedbythiscase.MikeandNataliehavedonewonderstotryand
provideasenseofnormalcyintheirkids’livesbutweallknowthatthiscasehasimpactedthemand
theirdevelopment.Whetherit’stheweeksspentinConnecticutortheconstantcallsandlatenight
meetingswithlawyers,thesekidsbearthescarsofthiscase.Pleasedon’tpunishthemanymore.
                    JudgeChatigny,Iknowthiscasehasbeenchallenging,Iknowyouhavehadtomakea
numberoftoughdecisionsrelatedtothiscase,butthisdecisionmaybethemostimportant.Pleasegive
myfriendandhisfamilytheopportunitytomoveonwiththeirlives.


Sincerely,
BrendanDalton



                                                                                                               Ex. A-60
           Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 21 of 43


October31,2020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet–Room228
Hartford,CT06103

DearJudgeChatigny,

MynameisMaryDaltonandI’mwritingthisletteronbehalfofMichaelGramins(“Mike”).IhaveknownMike
since2002andhehasbeenoneofmyveryclosefriends.Imethimthroughmythenboyfriend(nowhusband)
whenwewereall SophomoresatGeorgetown University.Sincethen,wehaveworkedtogether,vacationed
together,andraisedourkidstogether.Inthe18+yearsthatI’veknownMike,hischaracterhasneverwaivered
andheisstillthesamesmart,humble,andmoralpersonI’vealwaysknownhimtobe.

BetweenmyJuniorandSenioryear(2003),IwasplanningtostayinDCforthesummerandMikegotmeajob
withhisemployeratthetime,MarkRuddy,alawyerinDC.Throughoutmysenioryear,bothMikeandIworked
forMarkaslegalassistants.Fromthegetgo,Mikealwaysshowedprofessionalismandanunwaveringdriveto
dohisbest.

MyhusbandlivedwithMikeduringCollegeaswellasinNYC.Mikeinmymindhasalwaysbeenahardworker,
adrivenemployee,andmostimportantly,acaringandsincereperson.Healwayshasthebiggestsmileandwill
greetmewithan“MVP!Howareyou?!”withthebiggestbearhug(MVPweremyoldinitials).Idon’tconsider
himjustoneofmyhusband’sbestfriends,butoneofmineaswell.Hehasalwaystreatedmewithrespectand
loveandIknowhetrulycaresaboutmeasidefromhisrelationshipwithmyhusband.

Mikewasalwaystheguyincollegewhereifpeopleweregoingout,hewouldsay,I’llseeyoudownthere,stay
backtofinishhisworktomakesureitwasdoneproperly,thencomemeetusout.Therearemanynightswhere
we would come home to hang out after going out with friends and you would hear Mike’s tape recorder
rewindingandreplayinganinterviewforapaperhewaswriting.Hisattentiontodetailandtogivehisbestwas
just something that he always did and that character is present in all aspects of his life. He always had his
prioritiesstraightandalwaysmadesurehefollowedthroughonhiscommitments,whetheritwasschoolor
personalobligations.Mikeneverhadanissuetellingsomeoneno,evenifeveryoneelsewasdoingit.Hewould
justsay“I’mgoingtopassonthatguys,buthavefun”withachuckle.

IamalsofortunatetoknowMikeashemet,dated,andmarriedhiswifeNatalie.Nataliehassincebecomeone
ofmyfavoriteandgreatestfriends.Ialsorespectherasawoman,mom,andprofessional.We’vebeenwith
themonvacation,tomanyweddings,andouttotheirhouseinLongIslandmanytimesforourannual4thofJuly
trip.Weconsiderthemsomeofourbestfriendsandourchildrenhavegrownupvisitingthem.Theyareahumble
couplewhohavebeenverysuccessfulbutdonotflaunttheirachievements.Ihavesuchagreatrespectforhow
theytreateachotherasequalsandaslovingandsupportivespouses.Theyareincrediblygenerous.Onething
inparticularthatIappreciatebetweenthemisthattheyaretrulyinlovewitheachother.ThesupportthatI’ve
seenthemgiveeachotherovertheyears,aftertheirliveswereturnedupsidedownbytheindictmentandtrial,
isnothingnexttoamazing.Onlyatrulylovingandrespectfulrelationshipcouldenduresomethingsolifealtering.
Theirchildrenhavebeenraisedtoberespectfulandsweet(adorable!)kids.Theyaresmart,funny,andwelove
themasourownchildren.




                                                                                                                          Ex. A-61
          Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 22 of 43


Ifeelthatfromallofmyexperiences,I’vehavetheprivilegedtoseeallfacetsofMikeGraminsandheisnothing
butsmart,kind,generous,humble,andmoral.Inyourdifficultdecision,Iwouldencourageyoutotakethese
characteristicsofMikeintoaccountandunderstandtheimpactthataprisonsentencewouldhavenotonlyon
him,butalsohisfamily,andallowhimtoremainwithhiswifeandyoungchildrensohecanmaintainhisroleas
anactiveandinvolvedparentandcontinuetobetheupstandingcitizenIbelievehimtobe.

Sincerely,

MaryDalton




                                                                                                              Ex. A-61
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 23 of 43


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103
                                                                                      November 12, 2020

Dear Judge Chatigny:

I have known Mike Gramins since 2005, when we were both working at Lehman Brothers in New York.
Mike’s wife, Natalie, and I met in our analyst program, which we began in 2001, directly after finishing
our undergrad degrees. We quickly established a special bond during our training in the World Trade
Center, and then shortly after, when evacuating our office together and witnessing the collapse of the
towers in the September 11th attack. Natalie continues to be one of my best friends, 19 years later.

Thanks to Natalie, I was introduced to Mike 15 years ago. I have witnessed their relationship grow from
dating to engagement to marriage and now to a family of four. I have attended their birthdays,
wedding, showers, and other events that were always filled with family and friends. Mike and Natalie
are a wonderful couple, both with warm hearts and the type of people one wants to be around. Even
during busy events, Mike would make sure to spend quality time with every one of his guests. He makes
people feel welcome and engaged. When meeting Mike’s family for the first time, it was clear that he
was brought up in a household with strong values and a general respect for others. I have had the
chance to also spend time with Mike’s sister, Meg, and the bond and mutual respect the siblings have
for one another is wonderful to see. Like Mike, Meg is a joy to be around.

Mike and Natalie have not only been wonderful friends and confidants over the years, but they have
also been extraordinary neighbors. My husband and I had our first baby in November 2018. After giving
birth, Mike and Natalie’s generosity was beyond anything I could have imagined. On a weekly basis,
Mike would stop by our apartment with bags of hand-me-downs. On numerous occasions, Mike went
out of his way to pick up baby toys out of their storage, drive them to our apartment, and even set them
up for us. These were unsolicited deeds and truly out of the kindness of his heart. They set us up with
recommendations for childcare and long lists of “need/do not need” items during my early days of
parenting. Mike and Natalie’s generosity, guidance, and support during this period of my life was
remarkable. These acts of kindness came during a time when Mike was not only being a stellar father
for his two young children, but also managing the paramount stress that has come with this case.

Although Mike and Natalie have managed to survive the past six years of uncertainty, it has completely
disrupted their life. Mike, an extremely hard worker, has had to put his entire career on hold, while
Natalie has worked hard to find a career in a location with family nearby to help support them during
such a difficult time. I cannot begin to imagine how devastating and undeserving a sentence of
incarceration would be on their young family. Mike is not only a loving and caring person to be around,
but he has a wonderful heart and makes his community, wherever he may be, a better place. Please
take this character assessment into consideration when making your judgement in December.

Kindest regards,



Eliza McGrath


                                                                                                       Ex. A-62
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 24 of 43




Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103                          November21,2020



DearJudgeChatigny:

IamwritingtoyouasalongͲtimefriendofMichaelGraminswiththehopeofsharingan
insightintohischaracter.IfirstmetMikein2006inNewYorkCitywhenhebegandating
hisnowͲwife,Natalie,withwhomIattendedcollege.Mikewasacoupleofyearsyounger
thanourgroup,butwassomehowthemostresponsiblemananyofushaddated.Mikewas
theguythatwouldrememberthebirthday,getthecab,makesureeveryonewassafe.Mike
wouldalwaysdotherightthing.Mikewasandcontinuestobeaveryrespectfulperson,
whoasksquestionsaboutyouandthenlistentotheanswer.Hehasmadeitapointto
becomeinvestedinthelivesofNatalie’sclosefriends,andhasstrengthenedourfriendships
overthepast14years.

IrememberbeingatMikeandNatalie’sweddingandbeingsostruckbyhisfamily’sbond.
He’stheyoungest,yetlovedandrespectedasmuchastheoldest.Youcouldtellthathis
siblings,nieces,andnephewsdelightedinhimandIknowtheymaketheefforttobeapart
ofeachother’slivesasoftenaspossible.

I’vealwaysthoughtalotofMikeasahusbandandfather,soIhavealwaysthoughtofhis
trialashappeningtoadifferentperson,andMikemadethateasytodo.WhenIhavespent
timewithMikethesepastfewyears,it’smainlybeenateventscelebratingotherpeopleͲ
weddingsandbirthdaysͲandIwouldfeelslightlyawkwardatfirst,notknowinghowIwas
supposedtoactaroundhim,butMikecontinuedtobehavelikethesameMikewe’dalways
loved.Henevertookthefocusawayfromthemainevent,wasalwayspatientwith
questions,butfocusedmoreonenjoyinghispresentwithusthanhisuncertainfuture.
ManytimesIhavereflectedonhimandNatalieandtheirabilitytoleanintotheirlivesin
spiteoftheirtroubles,andstillgiveandreceivethejoyandthatmostofuscouldn’tdo
underthecircumstances.Tocallthemadmirableseemsanunderstatement.

Iremembermaybe2yearsagohavingtheGramins’toournewhomeinCharlotte,NCand
tryingtosellMikeonthevirtuesofsuburbanliving.IknewNataliewasreadytoleaveNYC,




                                                                                            Ex. A-63
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 25 of 43

JudgeChatigny
November21,2020
Page2


likewehadafewyearsbefore,andIcouldtellMikewasn’treadytogiveupthecitylifeand
hischanceatreclaiminghiscareerinManhattan.Irememberbeingdisappointedabitinhis
reluctancetoseethebeautyinmovingawayfromNewYorkandstartinganewlife,butI
alsoknewhowterrifyingitwastomakethatmovetoaplacewhereyouknownoone,have
nohistory,andnoimmediatecareeroptions.OfcourseIfeltforNataliewhoneededthe
reliefoflivinginaplacesheknew,whereshecouldspendmoretimehomewithherfamily
withoutthepressureoftheManhattanpaceandexpense.Thoseofuswhogrewup
dreamingaboutmakingitbigintheBigAppleunderstandnotwantingtogivethatup,soI
assumedtheGramins’wereinNewYorktostay.AndthenthisspringMikedidsomething
thatimpressedmemorethananyamountofsuccesshecouldeverhaveinhiscareer.He
movedhisfamilytoNorthCarolina.HeputNatalieandhischildrenaheadofeverythingand
realizedthattheyneededaplacetobreath,tostartover,andtobetogetherwithoutthe
stressofthecity.Hetradedeverythinghethoughthewasgoingtobeforeverythinghewas
meanttobebecause,intheend,Mikealwaysdoestherightthing.Itrustthathemakesthe
bestdecisionsforhisfamilyandthathewilldowhateverittakestokeepthemsafeand
happy.Therearemanywaystomeasureaman’scharacter,butIcanassureyou,thisisthe
onlyonethatcounts.Icanonlyhopethatheisgrantedtheabilitytoremainwithhisfamily
andcontinuebuildingtheirnewlifetogether.





Sincerely,




KeenanTaborMcGrath
KeenanTaborMcGrath






                                                                                             Ex. A-63
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 26 of 43




Hon. Robert N. Chatigny                                           November 20, 2020
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny:

I’m writing today to share with you my experience of working with Michael Gramins from
2004-2009 and to give some insight into how impactful he was in improving both the
quantity and quality of business I did with my client base in the product he was
responsible for, non agency mortgages.

Mike and I were both at Lehman Brothers from 2004-2008, and briefly at Barclays Capital
together in 2009 at which point Mike took an opportunity at Nomura, while I stayed on at
Barclays and would remain there until retiring from fixed income sales in 2014. All in all,
I spent 20 years at Lehman, and almost 27 years in the industry.

Except for an initial stint in a training program at Lehman in NYC and then 3 years on the
MBS trading desk, my entire career was spent covering the largest fixed income asset
managers on the west coast. Many of the clients that I first started covering when I moved
west to San Francisco in 1991 remained my clients for the remainder of my career;
Western Asset Management, Trust Co the West, Capital Research, Rosenberg Capital
(acquired by Pimco) and Payden and Rygel, among others.

Given that these asset managers were in many cases responsible for client assets totaling
in the hundreds of billions, the competition to earn their business was intense to say the
very least. Since broadly distributed, “in comp” trade situations were commonplace,
having my clients be able to rely on our traders’ assessments of potential trading levels
was absolutely essential to getting-and keeping- market share.

When Mike joined the non-agency trading desk in 2004, I was already a seasoned sales
person with over 10+ years of experience and had worked hard to earn the reputation as
someone my clients and traders could both depend on, so I expected the same from my
trading desk. It became clear very quickly that Mike had a unique ability to distill
information, listen to what clients and sales people told him their needs were, and bring
appropriate opportunities in the right assets to the right clients. Again, there were
dozens of traders across the industry vying for my clients’ attention, and Mike brought an
energy and personality to my key clients that resulted in our market share improving
sharply during a period of significant growth in our asset class.

When I think back on this era of explosive growth in non agency mortgages specifically,
and securitized products more generally, one thing that stands out was that our products
were becoming increasingly sophisticated and often that meant that direct trader to



                                                                                              Ex. A-64
        Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 27 of 43




client engagement was sometimes preferred for both speed and clarity of execution.
While I was not comfortable having all traders talk to my clients, but I never once
suffered any lack of confidence in how Mike would interact with my customers, so we had
an understanding that he was free to engage with my most important clients. Again, this
only worked to forge broader and deeper relationships as these clients got to know Mike
even better through doing business this way.

While Mike and I parted ways when he moved on to Nomura, given that our industry was
a close-knit group I knew how much of a competitive force he had become, because now I
was faced with having to compete against him. Given the brand he had established, I can
assure you this was not easy!

I appreciate your consideration of this letter; please let me know if I can be of further
assistance.

Best regards, Dave Staley




                                                                                            Ex. A-64
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 28 of 43




November 6, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny,

Although I have known Michael Gramins for only a short period of time as a friend and
colleague of my son, Tyler, I am pleased to write this character reference for him. Tyler always
spoke very highly of Michael during the years they worked together, and when I finally met him,
I knew immediately that it was all true. It was and is clear to me that Michael Gramins is an
honest, hardworking young man of upstanding character.

During Michael’s trial, I met and became friendly with his parents and sister. I found that his
Mom and I had much in common as we were both schoolteachers and we shared the same family
values. It was clear to me that Michael had a similar upbringing as my children. These values in-
clude honesty, respect, empathy, and the integrity to do what is right. Watching our children
grow and consistently make the right choices into adulthood, we were shocked to find our sons
in the situation they were in. Like my son, Michael grew up as a responsible, honest, kind child
who always tried to do the right thing. He was a rule follower and consistently did what was ex-
pected of him. He went on to become a responsible, conscientious adult who continued to do
what was expected of him at work. It would never enter his radar to do anything that was unethi-
cal or unlawful. Such a thing would be polar opposite of his character and professional values.

When I first became aware that my son Tyler was being investigated, I was not worried because I
knew he would never consider doing anything that was at all unethical. All his life he followed
every rule and never got in any trouble at school or home. He tutored and mentored other stu-
dents who struggled academically or socially. When I was informed that he was indicted, I was
in shock. After graduating Summa Cum Laude from NYU Stern, he worked at Lehman Brothers,
then Barclays and finally Nomura. After spending nearly six weeks speaking with Michael’s
parents daily, it was clear that his upbringing followed a similar story and path. Neither Tyler
nor Michael were able to work in their field for two and a half years while waiting for the trial to
begin, and have not and will never be able to work in their field now that it has concluded. Dur-
ing this time both faced immense stress and financial burden in trying to support their families.

The trial put immeasurable stress not only on Tyler, his wife, Michael Gramins and his family,
but on my husband and I as well. We traveled from Maine to Connecticut each Sunday and
stayed until Friday to offer as much support as we could. I never imagined this could happen to
our honest and responsible son. It is a parent’s nightmare to see your child in such a situation
knowing that you cannot do anything to take away the hurt, stress and pain. We had trouble eat-
ing and sleeping, as did Tyler. We could not wrap our heads around the fact that Tyler could end



                                                                                                 Ex. A-65
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 29 of 43




up in prison and be labeled a convicted felon for the rest of his life for doing his job as he was
trained to do it. Tyler was fortunate to have been acquitted, however, as you know this was not
the case for Michael, having been convicted on one of the nine counts against him.

As a parent I implore you to look at Michael’s character and his family that needs him at home.
At the time of sentencing please do not separate them. Not only is Michael a wonderful and de-
voted husband and father, his is also an upstanding member of his community. He has already
endured years of strain on his family and lost his career, which I believe is punishment enough.


Sincerely,

Lois Peters




                                                                                                     Ex. A-65
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 30 of 43




November 15, 2020


Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny,
       I write to you today on behalf of Michael Gramins. Mike is a friend and former
colleague of my son-in-law, Tyler Peters. I initially met Mike ten years ago as he was also a
coworker of both my daughter Renee and her husband Michael at Lehman Brothers. My late
wife Lora and I have been in the company of Mike and his wife Natalie on many occasions.
Mike has always been a kind, respectful and respectable young man. His love of family has
always been obvious to those of us who know him. His character and compassion came across
loud and clear in the heartfelt words of sympathy and sorrow he gave me after my wife's passing
in 2015.
         Unfortunately Mike now finds himself in a legal situation where a period incarceration
could be psychologically devastating to Natalie and his two young children, and                 .
I have first-hand knowledge of how stressful and damaging the investigation and the trial were to
the lives of my daughter Julianne, Tyler, and our entire family. I was in complete disbelief when
this all started as Tyler is one of the most honest people I know in my life, and I have always
known Mike to have the same integrity as well. It is incredibly difficult as a parent to watch
your child suffer in any way, especially when it seemed unfair and unfounded, and the stakes
were so high. I sympathize deeply with Mike’s parents as they have been with him every step of
the way and anxiously await the coming decision along with him. I have always considered my
sons-in-law to be my own children, and I know that Natalie’s parents feel the same way about
Mike. This case has affected so many more people than the three directly involved, and all have
already suffered so much. I watched Tyler lose his career, his friends, and years where he and
my daughter wanted to start a family but were forced to put that on hold. I know Mike has
already endured a similar punishment.
        Your Honor, I hope that you will bring to an end this terrible situation and allow Mike
and his family to begin rebuilding their lives.


Respectfully Yours,

Louis Annunziata




                                                                                                  Ex. A-66
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 31 of 43



                                                                             November 22, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoﬀ Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny:

I have know Mike for twenty-five years. We first met in grade school as competitors on the
football field, both of us attending small, Catholic schools in the Chicago suburbs north of the
city that played in the same athletic conference. We then become classmates, teammates,
and close friends when attending the same Jesuit high school and we remain friends to this
day.

Mike and I have a number of shared experiences: we both grew up outside of Chicago;
attended similar grade schools and the same high school; took a lot of the same classes; were
co-captains of the football team our senior year; went to college on the East Coast; lived in
New York City; and worked in finance. Through those shared experiences, I came to know and
understand Mike as a student, teammate, friend, peer, and person. What stood out to me
most about Mike in high school — and still does today — is his sense of purpose, self-
awareness, and his character.

I have always been impressed by Mike’s sense of purpose. In school, Mike studied hard,
participated in class, and was an excellent student. On the football field, he excelled through
the grueling summer camps and two-a-day practices to be recognized by his teammates as a
captain of the team. Mike put in a tremendous amount of time and energy in all his endeavors.
Almost equally impressive to me, however, was the combination of his self-awareness — he
knew then and knows now who is he and what is important to him — with an unwavering
ability to resist things that would detract from all his hard work. I witnessed this first-hand at
parties in school. When faced with peer pressure to drink, Mike was content not to follow the
crowd, recognizing the diﬀerence between right and wrong without being influenced by others.

One quick anecdote to help show who Mike is as a person. At high school graduation, my
parents gave Mike a small gift and shortly after, Mike wrote them a thank you note. To this day,
my Mom insists that is was the best, most genuine thank you note she has ever received. I
think about this at times, especially around graduation season, and wonder how many thank
you notes my Mom has received over the years, having given gifts to a lot of family and friends.
But knowing Mike, this would not be a surprise.


Having known Mike for so long, his case has had a strong impact on me. I think about the
eﬀects that it has had on his wife, Natalie, and their two children. It’s not only the case itself
but the length of time that it has been hanging over their heads. I truly commend Mike as a
husband and father, as he has continued to put his family first throughout this entire period of
time, continuing to build a wonderful family with two children. Professionally, Mike has missed
the prime of his earning years regardless of whether he worked as a trader or any other
profession, having last worked in trading in 2014.




                                                                                               Ex. A-67
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 32 of 43



At sentencing, I please ask that you take into account not only Mike and who he is as a person
but also the sizable eﬀects that this case and outcome have already had on him, his family, and
their financial situation.


Sincerely,
P.J. Collins




                                                                                            Ex. A-67
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 33 of 43




Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103

DearJudgeChatigny,

MynameisTomSuehrandIamcurrentlyaportfoliomanagerataDenver,Coloradobasedhedgefund.
IhaveknownMikeforover25years,sincefirstmeetinghiminmiddleschool.MikeandIarethesame
ageandbothattendedhighschoolatLoyolaAcademyinthesuburbsofChicago.ItwastherethatI
cametoknowMikeasakindandcaringfriend,andassomeonetolookuptowhoexceledacademically,
socially,andathletically.

IwasalsoabletomaintainmyfriendshipwithMikeduringouryearsincollege,asheattended
GeorgetownUniversitywithmyyoungerbrother.Duringthoseyears,Mikewasamentortohim,
helpinghimnavigateanewsocialandacademicenvironmentandprovidingareferenceforhisfirstjob
atasmalllawfirm.Innosmallwaydidthatinfluencemyyoungerbrother’spathinlife,asheeventually
receivedhisJ.D.fromNorthwesternUniversity.

Mike’sreliablefriendshipdidnotwaneasweaged.Duringmyfirstdaysofworkingforahedgefund,
Mikewasanindispensableresourceforhelpingmeadjusttomynewrole.Heprovidedadviceand
support,andasatradingpartner,healwaystreatedmefairlyandhonestly.Iowemuchofwhatever
successIhaveachievedtoMike’ssupportandencouragement.

IhavealsohadtheprivilegeofwitnessingMikecreateafamilyandmatureintoanenthusiasticand
warmͲheartedfather.LookingbackoverthearcofmyrelationshipwithMike,Icanonlyseeagood
friend,someonewhohasconsistentlybeengenerousandkindwithhistimeandsupport,andaloving
anddedicatedhusbandandfather.

JudgeChatigny,Ihopethatmybriefcommentscanhelpyoudrawforthafullerpictureofthedepthof
Mike’scharacterandintegrity,andthevaluethathebringstothosethatknowhim.

Sincerely,

TomSuehr

11/22/2020




                                                                                                          Ex. A-68
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 34 of 43




                                                                                 (#&<9/;9;9

#"1#&( 1("-
"(((''(&(#)&(
'(&(##""()(
&!#& ) "
=>9 "(&(4##!;;@
&(#&/#""()(9?:9<

&#"1 )("-/

  +&("')$$#&(#(&(&# &!"'/+#! *"#+"'"#)&! '!(
'"#&'"#+"(#+" "(("";9:>1

    " ( /!-+" *?"<-&3#  &"1)& &"! #'
'(# &'+("&-$&(!"('"'$"(""&(#(&*&-)&'-"()"( (
&!"'!#*(# #&(&# "" &#;9;91 -! -"#)&'*-((#!''
&(-$&(-#& 2' &" "                  /" )"##!$&(-";9;91

    #(')&$&'" -/'#)& &"2'&"'$'*# */'#(##!-&"'$+( "
    ( 1 (''((!"(# 2'&(&((*&-'##"(&!("#(&/ 
'$ -'!(#*#+&"#&!!#'$""  '1 
+"(!(#&(&( -"+"(!(# (#'!"-%)'(#"' !(*
'&""$&"(# &"+#"(&(+('#+"1 ##"#"('& -
"(&(#"#*&#*-&' (&"+" #!-"(&(#"'+( '"/ 
*'"#" -(&"'$&"(/!#& /"!$((!!&##)&#!!)"(-1

' #'&"'/+*'& '#&('##)"' +(#(&'"'"('" 2*
+('" ( *!# #*"-#"#&(& &"1 $ -&'$(
    2''(&"("")&"("" "!#(#" (+'('"()&"'#' '(?-&'0
("''#" (#'#&/("((""  $&#"/("'$""#)&'(&-"(#"
* #*"'  #*&"/("""(!(# !+(!')&*
&&"(  -$( '##"'(&)(#"$&#( +')"&("1'((&
")'""&"+#'$ -"*'("!-#+"+ 3"'$(((&!"#)'
'(&''')"&1

  (+' &(#!&#!#)&&'(#"*&'(#"#)(''";9:?((/*"  $&#)&/
     &-+(&')'("( #&'(""&#!#('"(+#&## )'
"&"'"("" ")'(&-1"+  ""#(#$"#)((  &(&'('#
    2'5"#+6#"*(#"/!-"(&$&#''#"  '"#)'#",3"#!!&('1
&#!$&( '("$#"(/ "2(!"'#"(%)(-# 2''") &#"*(#"*"
&#)-3'"' 3'(&"'*#&"(#*&3(3#)"(&#"!&('1





                                                                                                Ex. A-69
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 35 of 43




  "*&,$((#+&( ((&#(''#&("(''()(#"1)(+" &&#! ((
'!#(#"#&%)(( +'"/ +')(((($&#'$(((''"(""!((
!+-&#!'-#)"! -1(!"!)!/ #$(( 2'#")('"'  
$&#"'"'(&/)'"/&""(."&*"$$&#$&(#"'&(#"
"''"(""1&'"##)("!-!"(( + '#) &(+(#('
$(&#&(&'(#' 1  '#*"##)(((+ #"(")(#!-&""
#"(")(#"""$&#)(*!!&#'#(-1

"& -/






 -(#"#$











                                                                                                  Ex. A-69
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 36 of 43




                                        James E. Farrah

                                     Bethesda, MD

                                      November 22, 2020

VIA EMAIL

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,

        I first met Michael Gramins my freshman year at Georgetown University in 2000. We met
through mutual friends and were part of a larger group that regularly spent time together. I knew
early on that Mike was someone I would know after our years at Georgetown came to an end.
People with the same values and outlook on life tend to gravitate towards each other. During our
four years, I can honestly say that Mike was the most serious, dedicated, and hardworking student
that I knew. Mike never sacrificed school for social reasons. When I look back at my own time
at Georgetown. I often compare myself to how Mike approached his studies. I wish I had been as
focused and forward thinking as he was at eighteen years old. There was something about the way
Mike worked at school, and the reserved way he conducted himself on the weekends, that
convinced me he would be successful in whatever he chose to do in life.

         In August of 2004, I went to New York City to visit some of my college friends, and I
stayed at Mike’s apartment (which he shared with 3 other Georgetown alumnae). It was the middle
of the week and we all went out, except Mike. Mike worked late and then went back to the
apartment to rest. When we got back to the apartment later that night, Mike was still up working
and even our best attempts were not enough to lure him out of his room. I was awakened very
early the next morning when Mike left for the office before sunrise. I could only laugh because
he hadn’t changed at all since our college days; he was still the hardest working and most driven
among all of us. I often recalled that night a couple of years later when I was earning my law
degree at Georgetown University Law Center. The impact was so profound that I still remember
it to this day.

        I saw Mike a handful of times over the ensuing 10 years, and even through the Great
Recession and the resulting career changes, Mike always had a youthful optimism and a sense that
his hard work and perseverance would prevail. I started to see Mike more frequently once we both
started our own families. Over the past few years, I saw Mike regularly during his visits to the
Washington, DC area (where I’m from and live today) with his amazing wife, Natalie, and his two




                                                                                              Ex. A-70
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 37 of 43




beautiful children (his older, , is the same age as my older daughter). We celebrated birthdays,
holidays, and Georgetown basketball games with our families, and it was always special to have
the Gramins’ around. I can’t begin to imagine how tough these past 5 years have been for Mike
and Natalie. Through all of it, he has remained determined to show the type of man, father,
husband, and person that he is, and I can say firsthand he is exemplary in all areas.

       I’m sure the other letters you have read include many of the same sort of anecdotes I’ve
shared here, and I believe you would be hard-pressed to draw any conclusion other than Michael
Gramins is one of the good guys. He worked hard at Loyola Academy to get to Georgetown. He
exceled at Georgetown, making academics an incontrovertible priority, and earned a highly
coveted position at a leading Wall Street institution. The only thing more important to Mike than
his work is his family. We’re not talking about a morally corrupt, self-centered person; this letter
is about one of the hardest working, genuinely good family men I have known. I urge you to
recognize Mike for the person that he is and the life he has built for his family. Please don’t destroy
Mike’s family to set an example. If you want to discuss anything in this letter or talk about Mike
generally, I’m more than happy to connect. You can reach me at 240-426-0221 or
james.farrah@gmail.com.


                                                       Sincerely,

                                                       /s/ James E. Farrah

                                                       November 22, 2020











                                                                                                    Ex. A-70
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 38 of 43




                                                                     Ex. A-71
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 39 of 43




                                                              Michael Dolan

                                                              Garden City, NY

                                                              October 29th, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny,

I am writing you this letter to vouch for the character of my longtime friend, Michael
Gramins. When Mike and I met twenty years ago, I could never imagine that one day I
would need to write a letter such as this. As we are both the youngest of large, catholic
families, Mike and I quickly became fast friends meeting in the same dorm complex at
Georgetown University. Our like backgrounds was an instant draw, but what really stood
out to me was Mike’s passion for learning, commitment to his faith, but most importantly
his compassion for others. It quickly became apparent that Mike was someone that
would guide me through my college career and beyond.

Since Mike was on the path to graduating magna cum laude, I always looked to him for
guidance. We took many of the same government courses together and he always
made time to help explain some of the nuances that I was not quite picking up. Although
Mike had great success in the classroom, he was not one of those students that could
coast on his intellectual capacity. Mike had to work hard for every ‘A’ that he earned and
thus we spent many late nights in the library together.

When time came to move on to the real world, Mike had already secured a highly
coveted job in the Lehman Brothers training program. I looked to Mike for guidance as
Wall Street excited me but I was not as steadfast on my career path. Mike took me
under his wing, introduced me to his colleagues, taught me some finance basics,
prepped me for interviews, and even let me spend a few nights on his couch in New
York City. Although Mike was working more than seventy hour weeks, he still found time
to help me find my way and secure a job in a trading capacity on Wall Street.

Mike and I flourished in New York sharing many dinners, golf rounds, pickup basketball
games, and late nights discusses politics and the rigors of a job in finance. We both had
the immense pleasure of meeting our wives around the same time and looked forward
to the excitement of each new day. However, in early 2015, Mike told me of the charges
being brought against him and I could not believe what I was hearing. I was shocked




                                                                                        Ex. A-72
      Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 40 of 43




that this could happen to someone who had worked so hard and done everything by the
rules.

The way that Mike has handled himself the last five years is truly a testament to his
character. A lesser man would have crumbled under these circumstances as Mike lost
his job and his future was put jeopardy. However, Mike remained committed to his wife
and kids and learned how to cope with the new normal of lawyers, court dates, and
appeals. Mike has been uprooted from his home in New York, has had to change his
career path, and his legal issues are still in limbo. But during this upheaval, Mike has
turned his focus to his faith, family, and friends and shown me what is truly important in
life. No matter what the outcome, Mike will always remain an advisor, role model, but
most importantly, dear friend. It goes without saying that a sentence of incarceration
would not only destroy a family, but deprive the world of a truly upstanding citizen. As
one of Mike’s many supporters, I ask for your leniency on his sentencing.


Sincerely,




Michael Dolan




                                                                                         Ex. A-72
Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 41 of 43




                                                                     Ex. A-73
        Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 42 of 43




Brendan Walsh

Montclair, NJ


October 29, 2020



Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny,

I write this letter in support of my friend Michael Gramins whom I have known for 20 years.

 Early in the summer of 2004, my friend Mike picked me up in a U-Haul, and we started our
journey, officially marking our transition from college students to young professionals in New
York City. We had met nearly four years earlier during our freshman year of college and
 identified we had a number of shared interests whether it was in sport where we both had been
 high school lacrosse players or for the intensity we saw and respected that the other brought to
their academic studies. It was probably not remarkable that a guy from Deerfield, Illinois and
and another from Simsbury, CT found a lot common, but when I look back at what differentiated
Mike from so many other friends, it was the passion he brought to whatever he did and the
values that were unquestionably foundational to his pursuits, whether it be at 18, 22 or 38 year
old.

I can remember early on in our freshman year, when so many others were focused on their new
found freedom and the excitement that a college social life brought, Mike signed up to take a
seminar that offered more rigorous coursework. This seminar demanded additional hours of
reading and paper writing that were seemingly in direct conflict with taking full advantage of the
first semester of college. The passion and energy Mike brought to his studies went beyond the
desire to attain good marks. I believe it was a sign of someone who was intellectually curious,
and looking to ask questions to understand the world around him more deeply.

The values that underpinned his discipline and willingness to take the road less traveled
became clear to me a little over a year after we met, when I spent time during my sophomore
winter break in Chicago and visited Mike at his home and met his parents. It does not take much
time in the Gramins household to understand that this was a family of faith and Catholic values.
In my eyes, Mike has reflected those values whether it was at home, on campus, or as a young
adult in New York. He sought out and created relationships with Jesuits while at Georgetown,
attended mass on his own volition while at school, but perhaps most tellingly as a young adult,
he always stood out as one of the few friends who cared to ask me how my family was doing.
This always struck me, as I lost my father to cancer at the very end of my senior year of college,
and I had many friends who had gotten to know my father and my then recently widowed
mother, but only a few friends would see me and care to ask how my mother was doing, Mike




                                                                                                Ex. A-74
       Case 3:15-cr-00155-RNC Document 585-5 Filed 12/03/20 Page 43 of 43




was and still is one of those friends because it's only natural to him and who he is as a son,
brother, father, friend and person.

Going back to the U-Haul that was setting out on 1-95 for the big city and the new adventures
that waited ahead, I certainly never would have picked Mike to endure some of the challenges
he has experienced. But I did see the respect and enthusiasm he brought to his chosen career
path and that the chance to work on Wall Street again is something he has probably lost forever
and I know that in and of itself is a great loss for him. Mike is fortunate in so many other ways,
with a beautiful family and group of friends who support him. However, I also know the pain that
nearly six years of legal challenges has brought upon Mike and his family and hope that by
offering a window into the Mike I have known for two decades, you can have an independent
measure of his character.


Thank you for your time and consideration.




Brendan Walsh




                                                                                                 Ex. A-74
